Citation Nr: 1439830	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from September 1976 to February 1977.  No active duty is shown.  She testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In September 1999, the RO found that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder, on the bases that the appellant had not submitted evidence indicating that her current psychiatric disorder was incurred during service, or that the psychiatric disorder was related to her service-connected right wrist disability.  This is the last final denial on this issue.

2.  Evidence received since the September 1999 rating decision relates to previously unestablished facts of psychiatric symptoms during ACDUTRA service and recurrent psychiatric symptoms since ACDUTRA service.  

3.  The appellant has a current psychiatric disability that has been variously diagnosed as posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), obsessive compulsive disorder (OCD), bipolar disorder not otherwise specified (NOS), and schizoaffective disorder.

4.  Symptoms of the current psychiatric disability began during ACDUTRA service and have recurred since ACDUTRA service.  



CONCLUSIONS OF LAW

1.  The September 1999 rating decision determining that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).

3.  Resolving reasonable doubt in favor of the Appellant, an acquired psychiatric disorder was incurred during a period of ACDUTRA.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In September 1999 decision, the RO determined that new and material evidence had not been received to reopen service connection for an acquired psychiatric disorder, on the bases that the appellant had not submitted evidence indicating that her current psychiatric disorder was incurred during service, or that the psychiatric disorder was related to her service-connected right wrist disability.  In September 1999, she was notified of that rating decision and provided notice of her procedural and appellate rights.  She did not appeal the September 1999 rating decision within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the September 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
  
Numerous lay statements from the appellant's friends and relatives dated in 2006 and 2007 have since been associated with the record, and collectively report that that she demonstrated changed behavior and mood, to include nervousness, excessive crying, and difficulty with getting close to people after her return from ACDUTRA service in 1977.  Also, VA treatment records include medical opinions from treating VA medical providers that link the current psychiatric disorder to service.  See, e.g., March 2009 VA mental health discharge note (diagnosing bipolar disorder (MST)); June 2012 VA mental health note (noting a diagnosis of PTSD due to MST).  

The lay statements and VA medical opinions are new to the file, address the ground of the prior denial, and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  The Board will now consider service connection for an acquired psychiatric disorder on the merits.

Service Connection for an Acquired Psychiatric Disorder

The appellant contends that the current psychiatric disorders, variously diagnosed as PTSD, GAD, OCD, bipolar disorder NOS, and schizoaffective disorder, are causally related to service.  She asserts that she was sexually assaulted during the gynecological examination performed during the ACDUTRA separation physical, and the military sexual assault caused her to develop a psychiatric disorder.  She also asserts that psychiatric symptoms began during ACDUTRA service and have recurred since ACDUTRA service.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  Presumptive periods for service connection do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

For PTSD claims based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013).  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether symptoms of the current psychiatric disorder had their onset during ACDUTRA service and have recurred since that time.  The Board notes that service treatment records are unavailable for review in this case, and the earliest documentation of psychiatric treatment included in the record is in 1989, approximately twelve years after separation from ACDUTRA service.  

There is also some evidence of childhood physical abuse and post-service sexual and physical abuse; however, the appellant has competently reported in several statements submitted since 1991 that she had no psychiatric symptoms prior to service, had suicidal ideation during service, and has frequently experienced nervousness, upset, fear, and anxiety attacks since ACDUTRA service.  

Many of the appellant's relatives and friends have also collectively reported that she showed no symptoms of psychiatric problems before ACDUTRA service, demonstrated changed behavior and mood after returning from ACDUTRA service, and has demonstrated recurrent symptoms of nervousness, crying, panic attacks, depression, and difficulty with getting close to people since ACDUTRA service.  The Board finds the lay statements to be credible.  Furthermore, several VA mental health care providers have considered the same reported psychiatric symptoms, attributed them to a current psychiatric disability, and linked the psychiatric disability at least, in part, to service.  See, e.g., March 2009 VA mental health discharge note (diagnosing bipolar disorder related to military sexual trauma).  

For these reasons, and resolving reasonable doubt in favor of the appellant, the Board finds that the criteria for service connection for an acquired psychiatric disorder are met.  Because the Board is granting service connection for the current psychiatric disorder based on psychiatric symptoms during service, and recurrent psychiatric symptoms since service, there is no need to discuss whether the appellant's claimed stressor of an in-service sexual assault has been verified.  


ORDER

New and material evidence having been received, the application to reopen the service connection claim for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


